DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1-12, 18-25 is/are pending in this instant application. Claim(s) 1, and 18 is/are amended. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to group II non-elected without traverse. Accordingly, claims 13-17 been cancelled herewith.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 13-17

Allowable Subject Matter

Claims 1-12, 18-25 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, 

A computer-implemented method for autonomously managing a camera based on assessments of the quality of videos generated by the camera, the method comprising:

wherein the establishing uses a model trained on a database of videos with known distortions, the model using scene statistics to quantify losses of quality in the videos from the distortions

Regarding claim 18, 

An electronic device comprising:
wherein establishing the quality metric uses a model trained on a database of videos with known distortions,

Any of the above-remarks in support of patentability of one claim should not automatically be imputed to any other claim, even if similar terminology is used. Also any of the above-remarks referring to only a portion of a claim should not be understood to base patentability only on that portion or that the element discussed is the only element that is essential or critical; rather, patentability rests on each claim taken as a whole and the record should be carefully considered.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697